Citation Nr: 1712050	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  08-35 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr, Agent


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to February 1981 and from September 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In November 2014, the Board remanded the case for further evidentiary development.  The case is once again before the Board. 

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act 

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in November 2009 and March 2010.  The case was last readjudicated in October 2016.

Concerning the duty to assist, the Veteran's service treatment records (STRs) and service personnel records are on file, as are various post-service treatment records, VA examination reports, and records from the Social Security Administration (SSA).  Thus, VA's duty to assist has been met.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  Specifically, all identified and available VA and private treatment records have been associated with the claims file and the Veteran in September 2016 was provided a VA examination to ascertain if he had PTSD.  Moreover, the VA examiner after a review of the record on appeal and an examination of the Veteran provided the Board with an opinion which is supported by citation to evidence found in the record.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II. Analysis

In this case, the Veteran, through his representative, contends in a November 2016 statement that he has been accurately diagnosed with PTSD.  He notes that VA clinicians Smith, Villardebo, and Cadena, and private Drs. Yason and Patel, have diagnosed the Veteran with PTSD based on the corroborated in-service stressor of a personal assault on the flight line in November 1980.  He maintains that their diagnoses should carry weight because they are presumed to be in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV)/DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V).  Additionally, he asserts that his own diagnosis should carry weight, because he has been certified as a physicians' assistant.  Finally, he states that the opinions of the clinicians who provided the positive diagnoses should outweigh the opinion of the September 2016 VA examiner, because the examiner did not discuss why some information in the record was accepted while other information was rejected.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the DSM-IV.

Parenthetically, the Board notes that the DSM-IV was updated with the DSM-V.  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R.           §§ 3.384, 4.125, 4.126, 4.127, and 4.130) dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  However, the provisions of the rule only apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Moreover, because the DSM-V did not substantially change the definition of PTSD, the Board finds that it may adjudicate the current appeal without first providing the Veteran with notice of this change in the regulation because this lack of notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 C.F.R. § 3.304(f)(5) (2016), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Under 38 C.F.R. § 3.304(f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As will be discussed, the Board finds that the Veteran has not suffered from PTSD during the course of the appeal.  Thus, as the first criterion to establish service connection, a current disability, cannot be satisfied, service connection for PTSD cannot be granted.

In that regard, the Board finds the negative opinion provided by the September 2016 VA examiner to be highly probative even though the examiner first reported that the Veteran's mental condition, cannot be resolved without resorting to mere speculation.  The Board has reached this conclusion because during that examination the Veteran described his in-service personal assault and stated that he experiences nightmares and increased arousal 5-6 times per week.  Additionally, the Veteran was administered various psychological tests during the examination.  On the Minnesota Multiphasic Personality Inventory-2-Restructured Form test, the Veteran registered invalid results.  The examiner interpreted the testing results to consist of an overreporting of symptoms, based on the Veteran's reports of a larger than average number of symptoms rarely endorsed by individuals with genuine and severe psychopathy.  The examiner then administered a psychometric test of response bias designed to measure whether the Veteran's test performance was credible or whether the Veteran was simulating impairment.  The Veteran's score was reported as invalid and consistent with the mean score for a group of Veterans suspected of malingering/feigning symptoms of PTSD.  The Veteran was then administered the Structured Inventory of Malingered Symptomatology (SIMS) test.  That score was noted to be elevated above the cutoff score recommended by the test's author for the identification of likely feigning, and, although subsequent research has suggested that the cutoff score should be higher, the Veteran's score surpassed even the more conservative standard.  Finally, the examiner administered the Clinician Administered PTSD Scale (CAPS) test, and the examiner noted over-reporting and/or over-feigning of symptoms in conjunction with that test.

Following the examination, the examiner opined that although the Veteran has been treated for PTSD, invalid results across objective measures of the Veteran's psychological functioning, as well as response bias, call into question the validity of the Veteran's self-reports.  The examiner stated that the Veteran's responses on objective testing were indicative of symptom embellishment and overreporting of symptoms to a degree exceeding credible individuals in significant emotional and physical distress, and that his testing scores were in the same range of scores of Veterans whose claims of PTSD were deemed invalid and well outside of the range of Veterans whose PTSD claims were deemed valid.  The examiner added that current medical research, as cited in the examination report, indicates that the use of structured interview testing, including CAPS, is statistically superior in assessing PTSD in comparison to unstructured interviews.  Commenting on the assessments of PTSD made by treating providers, the examiner noted that there is no empirical evidence stating that the receipt of treatment for PTSD increases the likelihood of a valid diagnosis, and that, in a treatment setting, providers are unlikely to assess the Veteran's response style and generally accept the veracity of the Veteran's reports, because of the need to establish trust between the Veteran and the treating provider.  Therefore, he concluded that the Veteran does not have a diagnosis of PTSD.

As noted by the Veteran's representative, he has been assessed with PTSD by several treating providers.  

Concerning VA treatment, in April 2009 a VA PTSD screen was noted to be positive.  Subsequently, in a May 2009 VA psychological consultation with Dr. Smith, the Veteran described his November 1980 stressor incident and stated that he has had difficulties since service with recurring thoughts and disturbing nightmares of the incident.  Dr. Smith provided a diagnostic impression of PTSD.  Dr. Smith did not provide a rationale underlying that diagnosis, or note that he applied any structured interview testing.  The Veteran continued to report disturbed sleep and intrusive memories of the flight line incident during VA treatment in June 2009 and July 2009 to distinguished life fellow Cadena and to psychiatrist Vilardebo, respectively.  Both clinicians noted the assessment of PTSD, but did not provide rationales underlying that diagnosis, or note that they used structured interview testing.

The Veteran also sought private treatment for PTSD.  In December 2010 he presented for treatment to Dr. Yason.  He reported experiencing sleep difficulties, increased arousal, and frequent nightmares of the incident.  Dr. Yason provided an assessment of PTSD, but provided no rationale underlying that diagnosis, and did not indicate that he applied any structured interview testing.  After Dr. Yason retired, the Veteran continued his treatment with another physician in the same office, Dr. Patel, in June 2012.  Dr. Patel also noted the Veteran's diagnosed history of PTSD, and, in an October 2012 statement, averred that the Veteran was currently being treated at their office and at VA for PTSD.  He opined that the diagnosis was related to an in-service personal assault on the flight line during active duty, and noted that the Veteran had a well-documented history of PTSD symptoms which caused functional difficulties.  Dr. Patel did not explain why the Veteran's reports of symptoms were valid rather than over-reported or feigned, nor was any structured interview testing applied.  

Additionally, the Veteran was assessed with diagnoses of PTSD and major depressive disorder following a December 2011 evaluation conducted by a psychologist in association with his claim for SSA benefits.  Once again, no rationale underlying that diagnosis was provided, nor was any structured interview testing conducted.

The Board finds the opinion of the September 2016 VA examiner, that the Veteran does not meet the criteria for a diagnosis of PTSD, to be highly probative.  The opinion was provided after an examination of the Veteran which utilized objective testing, and it reflects the consideration of all relevant facts, cites to supporting medical literature, and contains a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Notably, the examiner cited to literature supporting his conclusion that the use of objective testing in assessing PTSD is statistically superior to unstructured interviews, and he noted that the Veteran's response scores on several tests were indicative of feigned PTSD symptoms.  

By contrast, the Board finds the VA, private, and SSA clinicians who provided assessments of PTSD, as well as the Veteran's own PTSD diagnosis, to carry significantly less weight than the VA examiner's opinion.  Unlike the detailed rationale provided by the September 2016 VA examiner, the clinicians that assessed PTSD did not provide a rationale for their conclusions that the Veteran possesses a valid diagnosis.  Specifically, they did not explain why the symptoms reported by the Veteran were valid, rather than the result of malingering or feigning.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Additionally, those clinicians did not conduct objective testing to determine the validity of PTSD symptoms; rather, they used unstructured interviews, which, as noted by the September 2016 examiner, are statistically inferior to the use of objective testing.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).

The September 2016 VA examiner also reviewed the assessments of PTSD of record, and noted that treatment providers seldom analyze the Veteran's responses to determine their veracity; rather, they generally accept the Veteran's reports to establish trust.  Given that opinion, and the Board's observation that the treating providers here did not conduct objective testing, or indicate that they attempted to determine the veracity of the Veteran's statements, the Board finds the clinicians' assessments of a PTSD diagnosis, as well as the Veteran's own PTSD diagnosis, to be significantly less probative than the September 2016 VA examiner's opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

The Board has also considered the decisions of the Court of Appeals for Veterans Claims in McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim) and Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).   Here, the Board has considered evidence dated prior to the filing of the Veteran's claim in July 2009, but has given great probative weight to the September 2016 VA examiner's conclusion, based on examination findings and evidence dated prior to and during the claim period, that the Veteran did not have a valid diagnosis of PTSD during the course of the appeal.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.

REMAND

As to the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the Board notes that the record contains assessments of additional psychiatric disorders.  Specifically, the record shows that an anxiety disorder was assessed during a July 2010 VA examination and during VA treatment in August 2011 and a major depressive disorder was noted during the December 2011 SSA evaluation.  Therefore, the Board finds that another remand to obtain an etiology opinion as to these other psychiatric disorders is required because one was not provided by the September 2016 VA examiner.  38 U.S.C.A. § 5103A(d) (West 2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate)

Updated VA and private treatment records should also be obtained while the appeal is in remand status.  38 U.S.C.A. § 5103A(b) (West 2015).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1. Obtain VA treatment records dating from October 2016 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

2. After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3. After undertaking the above development to the extent possible, provide the Veteran with a psychiatric examination.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  After reviewing the claims file and an examination of the Veteran the clinician should respond to the following:

a. Identify all currently diagnosed mental health disabilities other than PTSD.  In doing so, the clinician should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from July 2009 onward.  The psychiatric disorder need not be present at the time of the file review; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the file review.

The Board notes that the record shows past diagnoses of anxiety disorder and major depressive disorder.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  

If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the clinician were to find that major depressive disorder is not a current disability, then the explanation should include a discussion of the VA medical records, prior VA examinations, as well as the Veteran's lay statements regarding his condition.  

If the clinician determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability (other than PTSD), the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  

In providing this opinion, the clinician should comment on the significance, if any, of the incident in which the Veteran was detained by military police documented in the November 1980 Security Police Report.

c. The clinician should also opine as to whether the Veteran was diagnosed with a psychosis in the first post-service year.

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


